DETAILED ACTION
This action is in response to applicant’s amendment received on 12/03/2021. Amended claims 1, 4, 8 and 13-14 are acknowledged. Claims 1-9 and 11-15 are pending. Claim 10 is cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the fin group is substantially located” is a relative term which renders the claim indefinite. The word “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount/extend/degree of the fin group would necessary constitute “substantially”. Absent a standard for determining, the metes and bounds of the limitation “the fin group is substantially located” is unclear as currently present.
For the purpose of this examination, the claim has been interpreted to mean, in line 6:
--…wherein the fin group is located…--.
Regarding claim 6, it is unclear how the “a first fin heat dissipation fin” that include an inner edgefold (per claim 1) can contact adjacent heat dissipation fins since, per claim 8, there is only one second heat dissipation fin claimed and, therefore, a single first fin inner edgefold cannot contact adjacent fins (because there is only one adjacent to it).
For the purpose of this examination, claim 8 is interpreted to mean:
--wherein the first inner edgefold contacts an adjacent fin in the fin group.--. 
Regarding claims 2-5, 7-9 and 11-15, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (US 2008/0074846, herein “Peng”).
Regarding claim 1, Peng discloses:
a heat dissipation device (figs. 1-5), comprising:
a fin group (20) (figs. 1 and 3) including a plurality of heat dissipation fins (22 plus 24) that are parallelly arranged to form a whole structure (fig. 2-5); and
a heat pipe group (30) including multiple heat pipes (30) (figs. 1-5) arranged parallelly to the plurality of heat dissipation fins (22 plus 24),
wherein the fin group (20) is located on a first side of the heat pipe group (30) in a first direction (see annotated fig. 3-PENG, below), 
the fin group (20) contacts the heat pipe group (30) in the first direction (see annotated fig. 3-PENG, below),

    PNG
    media_image1.png
    443
    825
    media_image1.png
    Greyscale


Regarding claim 2, Peng discloses:
the heat pipe group (30) including a plurality of heat pipes (30) that are arranged parallelly in the second direction (the arcuate direction of the pipes -30- where the pipes contact first fin -22-) (see annotated fig. 3-PENG, page 3) to form the heat pipe group (30).
Regarding claim 3, Peng discloses:
the plurality of heat dissipation fins (22 plus 24) being arranged parallelly to form the fin group (20) (clearly seen in figs. 3-5).
Regarding claim 4, Peng discloses:
the first heat dissipation fin (22) including a first fin body and a first fin inner edgefold (see annotated fig. 3-PENG, page 3), 
wherein the first fin body contacts the heat pipes (30) in the second direction (the arcuate direction of the pipes -30- where the pipes contact first fin -22-) (see annotated fig. 3-PENG, page 3),
the first fin inner edgefold protruding angularly from the first fin body (see annotated fig. 3-PENG, page 3), and 
the first fin inner edgefold contacting the heat pipes (30) on the first side of the heat pipes (30) in the first direction (see annotated fig. 3-PENG, page 3).
Regarding claim 5, Peng discloses:
the first fin inner edgefold being formed on part of the first heat dissipation fin (22) in a length direction of the heat pipes (30) (see annotated fig. 3-PENG, above, where the length direction of heat pipes -30- penetrates the paper sheet).
Regarding claim 6, Peng discloses:
the first fin inner edgefold contacting adjacent heat dissipation fin (24) in the fin group (22 plus 24) (clearly seen in fig. 5 and annotated fig. 3-PENG, page 3).

Regarding claim 7, Peng discloses:
the first heat dissipation fin (22) further including a first fin outer edgefold (see annotated fig. 3-PENG, page 3), 
wherein the first fin outer edgefold and the first fin inner edgefold are located at two ends of the first fin body in the first direction (see annotated fig. 3-PENG, page 3).
Regarding claim 8, Peng discloses:
the heat dissipation fins (22, 24) further including a second heat dissipation fin (24) (best seen in fig. 5), 
wherein the second heat dissipation fin (24) contacts the heat pipes (30) on the first side of the heat pipe (30) in the first direction (see annotated fig. 3-PENG, page 3).
Regarding claim 9, Peng discloses:
the second heat dissipation fin (24) including a second fin body (the combination of the two second fin bodies depicted in annotated fig. 3-PENG, above) and a second fin inner edgefold (see annotated fig. 3-PENG, page 3), 
wherein the second fin inner edgefold is bent from the second fin body and contacts the heat pipe (30) in the first direction (see annotated fig. 3-PENG, page 3).
Regarding claim 11, Peng discloses:
the second fin inner edgefold contacting adjacent heat dissipation fins (22) in the fin group (22 plus 24) (see fig. 5 and annotated fig.3-PENG, page 3).
Regarding claim 12, Peng discloses:
the second heat dissipation fin (24) further including a second fin outer edgefold (see annotated fig. 3-PENG, page 3), 
the second fin outer edgefold and the second fin inner edgefold are located at two ends of the second fin body in the first direction (clearly seen in annotated fig. 3-PENG, page 3).
Regarding claim 13, Peng discloses:
one of the multiple heat pipes (30) being a flattening heat pipe [par. 0016, lines 10-12], and 
the flattening direction of the flattening heat pipe being the first direction [par. 0016, lines 10-12].

Regarding claim 14, Peng discloses:
the heat dissipation device further including a metal heat dissipation plate (120) (fig. 2), 
wherein the metal heat dissipation plate (120) is located on a side of the heat pipe group (30) opposite to the first side in the first direction (see fig. 2 as applies to annotated fig. 3B-PENG, below), and 
the metal heat dissipation plate (120) contacts the heat pipe group (30) (clearly seen in figs. 2 and 3).

    PNG
    media_image2.png
    381
    464
    media_image2.png
    Greyscale


Regarding claim 15, the recitation "the heat dissipation fins, the heat pipe group and the metal heat dissipation plate being welded together by reflow soldering" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the heat dissipation device taught by Peng, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 


Response to Arguments
The rejection of claims 8-9 and 11-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 12/03/2021 have been fully considered but they do not apply to the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763